Citation Nr: 0834298	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-39 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran







ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1991 
to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The issue of entitlement to service connection for a skin 
disorder is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
a current diagnosis of a bilateral knee disorder.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a bilateral knee disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a June 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a bilateral knee disorder.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

The veteran's service medical records, VA examination report, 
and VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file, to include private medical records.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In an August 1990 service medical record prescreening form, 
the veteran reported no painful or "trick" joints, loss of 
movement in any joint, and no impaired use of the legs.  In 
an August 1990 service entrance report of medical history, 
the veteran reported no swollen or painful joints.  In an 
August 1991 health questionnaire, the veteran reported 
arthritis of the knees.  In a November 1991 service medical 
record report of medical history, the veteran reported no 
swollen or painful joints, no arthritis, rheumatism, or 
bursitis, and no bone, joint or other deformity.  In a July 
1993 service medical record, the veteran reported bilateral 
knee pain after physical readiness training.  The veteran 
reported that the pain was a dull ache radiating from the 
back of the knees.  Upon examination, there was no deformity, 
edema, or erythema.  The examiner found full range of motion, 
negative Drawer's and McMurray's testing, and pain on 
palpation of the tendons, bilaterally.  The diagnosis was 
bilateral knee sprain.  Treatment was heat wrap and Motrin.  
The examiner advised no prolonged standing for 5 days.

In a September 1993 service medical record, the veteran 
reported left knee pain for two months that was a dull ache 
which radiated to the back of the knee.  Upon examination, 
the examiner found no deformities or crepitus.  There was 
full range of motion.  The diagnosis was bilateral knee 
strain.  The treatment prescribed was ace wraps, warm soaks, 
and Motrin.  In an August 1994 service medical record health 
questionnaire, the veteran reported painful joints.  In a 
March 1995 service medical record discharge report of medical 
history, the veteran reported swollen or painful joints.  In 
the March 1995 service medical record separation examination, 
the examiner found normal lower extremities.  

In an October 2006 VA medical record, the veteran reported 
left knee tenderness in the medial joint line.  He also 
reported that left knee pain was greater than right knee pain 
for many months and that he experienced more pain when rising 
from a squatting to sitting position.  Upon examination, the 
examiner found "good" range of motion, to include flexion 
and extension of the left knee and a normal right knee.  The 
diagnosis was questionable early osteoarthritis and obesity.  
The examiner ordered a knee sleeve and the veteran was 
advised to lose weight.  In October 2006 VA medical records, 
the veteran reported knee pain, bilaterally.  The provisional 
diagnosis was arthralgia of the knees and probable 
osteoarthritis.  In an October 2006 VA medical record, an x-
ray examination of the knees revealed no fracture, 
dislocation, or other bony or joint pathology, bilaterally.  
The diagnosis was unremarkable knees, bilaterally.  In a 
December 2006 VA medical record, the veteran received knee 
sleeves.

In a December 2006 statement, the veteran stated that he wore 
braces on both knees for support and that pain was constant 
and unrelenting.

In a December 2006 VA medical record, the veteran reported 
bilateral knee pain for the last ten years beginning when he 
was in the Navy.  He reported that he took Motrin for pain.  
He reported that the pain was aching and sharp "like a 
nail" with intermittent frequency.  The veteran reported 
that he was not very active and did not exercise.  Upon 
examination, the examiner found that bilateral knee strength 
was 5/5.  Bilateral knee range of motion was within normal 
limits and without pain.  The veteran was able to perform a 
full squat and deep knee bend, but had a "little trouble" 
with returning to a standing position.  An x-ray examination 
of the bilateral knees was normal.  The examiner opined that 
the veteran was without objective findings of osteoarthritis 
and based on his history and state of inactivity, the veteran 
would feel better once he began an exercise program.

In a May 2007 VA medical record, the veteran reported that 
his knee pain was "better."  In a July 2007 VA medical 
record, the veteran reported bilateral knee pain.  The 
examiner, a staff psychiatrist, opined that there was chronic 
knee pain from arthritic knees.

In a March 2008 VA bilateral knee examination, the veteran 
reported that his knee disorder began sixteen years prior.  
He reported weakness, stiffness, swelling, giving way, lack 
of endurance, fatigability, creaking sounds upon bending 
down, and pain.  He did not report heat, redness, locking, or 
dislocation.  The veteran reported that the pain occurred 
four times per day and lasted for one hour.  The veteran 
described the pain as localized, aching, oppressing, sharp, 
and as 8 out of 10.  The pain was elicited by physical 
activity or came by itself and was relieved by rest and 
Motrin.  The veteran described the symptoms as existing upon 
standing or squatting and reported that he usually needed 
help to stand from a squatting position.  Upon examination of 
the knees, the examiner found no sign of edema, effusion, 
weakness, tenderness, redness, heat, subluxation, or guarding 
of movement, bilaterally.  There was no locking pain, genu 
recurvatum, or crepitus.  Range of motion of the knees was 
flexion to 140 degrees and extension to 0 degrees, 
bilaterally.  Joint function of the right and left knees was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or in coordination after repetitive use.  Testing 
of the anterior and posterior cruciate ligaments, medial and 
lateral collateral ligaments, and medial and lateral meniscus 
was within normal limits, bilaterally.  An x-ray examination 
of the knees revealed no evidence of fracture or other 
significant bone, joint, or soft tissue abnormality, 
bilaterally.  The x-ray examination diagnoses were negative 
left knee and negative right knee.  The examiner opined that 
there was no diagnosis for a bilateral knee disorder because 
there was no pathology to render a diagnosis.

At the July 2008 Board hearing, the veteran testified that he 
injured his knees during physical readiness training and 
experienced a large amount of pain in the knees.  He 
testified that he reported to sick bay and had limited duties 
for a few days.  He testified that he reported to sick bay 
approximately six times.  He testified that knee symptoms 
returned after repeated physical readiness training and 
during normal duties.  He testified that he experienced knee 
pain daily, approximately one out of every three hours, 
throughout his military service.  The veteran further 
testified that his knees were stiff in the morning and after 
sitting for a long period of time.  He testified that his 
symptoms were worsening and that there were no injuries to 
the knees since service to account for the knee pain.

The competent medical evidence of record does not support a 
finding of service connection for a bilateral knee disorder.  
There is no current diagnosis of a right or left knee 
disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although in a 
July 2007 service medical record, a staff psychiatrist opined 
that the veteran experienced knee pain due to arthritis, the 
Board finds this opinion to be of no probative value because 
the examiner did not conduct a thorough physical examination 
of the veteran's knees and did not provide a basis, to 
include clinical and radiographic study findings, for that 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion); see also 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for an opinion 
goes to the weight or credibility of the evidence).  Although 
the veteran has consistently reported knee pain, pain is not 
a disability for VA purposes.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom, such 
as pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  Absent medical evidence 
reflecting the current presence of a right or left kneed 
disorder, however, the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a bilateral knee disorder 
is not warranted.


REMAND

The Board finds that remand for further development is 
necessary prior to appellate adjudication of the claim of 
entitlement to service connection for a skin disorder as 


VA has not yet met its duty to assist.  VA has a duty to 
assist claimants to obtain evidence needed to substantiate a 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In a November 1991 service medical record report of medical 
history, the veteran reported skin diseases.  In an October 
1992 service medical record, the veteran reported a rash on 
the posterior neck, scalp line, right upper arm, and 
shoulder.  Upon examination of the right shoulder and back, 
the examiner noted hypopigmentation confluent macular areas 
consistent with tinea versicolor.  The diagnosis was tinea 
capitus and tinea cruris.  In a March 1993 service medical 
record, the veteran reported that he had a rash all over his 
body for one day prior.  The diagnosis was urticaria.  In the 
March 1995 service discharge report of medical history, the 
veteran reported a skin disease; however the examiner found 
normal skin.

In January 1996 and May 1996 private medical records, the 
examiner found slight hypopigmentation on the chest, skin 
rash and tinea versicolor on the chest and back, and 
folliculitis on the back of the neck.  

In a March 2008 VA medical examination for carpal tunnel 
syndrome and bilateral knee disorder, the examiner found a 
scar on the abdomen and hands, but noted no skin disorders.  
At the July 2008 Board hearing, the veteran testified that he 
currently had a skin rash on his neck, groin, back, and inner 
elbow that was the same rash that he had in service.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay evidence is 
competent to prove that a claimant exhibited certain features 
or symptoms of an injury or illness during service).  
Accordingly, as there is evidence of a skin disorder in 
service, competent lay evidence that symptomatology of the 
skin rash in service has continued since service discharge, 
and lay evidence of a current observable skin rash, remand 
for a VA skin examination is required.  38 C.F.R. 
§ 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (noting that only medical evidence may be 
considered to support Board findings as to the etiology of a 
disorder).  The Board may not base a decision on its own 
unsubstantiated medical conclusions, but must point to 
medical evidence to support its findings.  Colvin, 1 Vet. 
App. at 175; Cosman v. Principi, 3 Vet. App. 503, 506 (1992).  


Additionally, the veteran testified that he had recently 
received treatment for a skin disorder at the McGuire VAMC in 
Richmond, Virginia.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
service connection for a skin disorder, 
to include any private or VA treatment 
for a skin disorder.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO must make arrangements for the 
veteran to be afforded an examination to 
determine the etiology of any skin 
disorder found.  The claims folder must 
be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must provide an opinion, in light of the 
veteran's service medical records, the 
examination 


findings, and the post service medical 
evidence of record, whether any skin 
disorder diagnosed is related to the 
veteran's military service.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed must be provided.  
The report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his 


representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


